DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US patent Publication: 20160159012, “Lee”) in view of Mark (US Patent Publication: 20190299536, “Putman”) and Torabi et al. (US Patent Publication: 20180036800, “Torabi”).

Regarding claim 1, Lee teaches, A method (Fig. 6/ Fig.3) comprises: 
(“[0066] At S600, 3D printing management server 110 may receive the 3D modeling data from user terminal 100.” 
in each of three orthogonal orientations, obtaining dimensional layers of the 3D object from a slicer program; (“[0067] At S610, 3D printing management server 110 may slice the 3D modeling data by using the 3D printer selected by the user terminal 100 through virtual simulation in a multiple number of slicing directions.” “One or more of simulators 210 may analyze the dolphin-shape 3D modeling data 300, including determining whether the 3D printer selected by user terminal 100 can slice and output the dolphin-shape 3D modeling data 300, for example, in three (3) directions. [0046] Returning to FIG. 2, analyzer 220 may be configured, programmed, and/or designed to estimate the cost of performing the 3D printing for one or more of the first, second, and third embodiments of simulator 210, referenced above; and analyzer 220 may estimate an expected quality of the 3D modeling data as sliced, in each of the slicing directions by each of the first, second, and third embodiments of simulator 210 in accordance with the slicing in the virtual simulation.”)
While Lee teaches receiving a polygon mesh as shown above but doesn’t expressly teach, receiving a triangular mesh.
However, Torabi teaches, receiving mesh data describing a three-dimensional (3D) object; (“[0229] In tool path generation, an input may be a STereoLithography ( STL) file, which is a standard file for 3D printing. In some cases, the file may comprise data of triangular mesh.”)
Torabi and Lee are from the field of three dimensional printing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lee to have the mesh as triangular mesh as taught by Torabi.
The motivation to include the modification is to reduce the processing effort as processing of triangular mesh is simpler.
Lee as modified by Torabi doesn’t expressly teach, obtaining a perimeter length value for each layer of each of the three orthogonal orientations; comparing the obtained perimeter length values to stored perimeter length value for a reference object; and determining whether a match exists between the 3D object and the reference object based upon an amount of matching of the obtained and stored perimeter length values.
Putman teaches, obtaining a perimeter length value for each layer (“[0063]…..These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer;”)
comparing the obtained perimeter length values to stored perimeter length value for a reference object; determining whether a match exists between the 3D object and the reference object based upon an amount of matching of the obtained and stored perimeter length values. (“[0063] In some embodiments, image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer. In some embodiments this can be done by comparing the following to identify differences: actual features of a printed layer as obtained from a two-dimensional or three-dimensional topographical image, a detected print path map of the printed layer, and/or an image of the layer; and features of the printed layer, as specified in generated numerical code and/or a production design for the layer. In some embodiments, one or more artificial intelligence algorithms can be used to identify anomalies based on the differences. These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer;”)
Lee as modified by Torabi and Putman are analogous as they are from the field of three dimensional printing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lee as modified by Torabi to have included obtaining a perimeter length value for each layer of each of the three orthogonal orientations similar to obtaining a perimeter length value for each layer as taught by Putman  and further have included comparing the obtained perimeter length values to stored perimeter length value for a reference object; and determining whether a match exists between the 3D object and the reference object based upon an amount of matching of the obtained and stored perimeter length values as taught by Putman.
The motivation to include the modification is to check the quality of the layer generated by slicer for the 3d model to be printed.

Lee as modified by Putman and Torabi teaches, scaling the 3D object to the reference object in a selected number of one, two or three orthogonal directions to obtain a three-dimensional match. (Torabi, [0229]…… “Examples of parameters for tool path generation include, but not limited to, tools size (e.g., diameter of the cutting bit), X scale factor (e.g., part scaling in the X-direction), Y scale factor (e.g., part scaling in the Y-direction), Z scale factor (e.g., part scaling in the Z-direction)”)

Regarding claim 8, Lee as modified by Putman and Torabi teaches, wherein: the three-dimensional mesh data comprises a stereolithography computer aided design software format; (Torabi, “[0229] In tool path generation, an input may be a STereoLithography ( STL) file, which is a standard file for 3D printing. In some cases, the file may comprise data of triangular mesh.”) and each layer from the slicer program comprises computer numerical control (CNC) code. (Torabi, [0050]….” In some embodiments, the one or more perimeters of the first layer and the second layer is generated via a multi-axis machine tool, a Computer Numeric Control (CNC) spindle, a cutting tool bit, or a blade.”)






Allowable Subject Matter
Claims 11-15 are allowed.

Regarding claim 11, A method comprises:
However, Torabi teaches, receiving triangular mesh data describing a three-dimensional (3D) object; (“[0229] In tool path generation, an input may be a STereoLithography ( STL) file, which is a standard file for 3D printing. In some cases, the file may comprise data of triangular mesh.”)
Putman teaches, comparing the perimeter values assigned to the 3D object to perimeter values assigned to the reference object; and determining whether a match exists between the 3D object and the reference object based upon an amount of matching of the obtained and stored perimeter values. (“[0063] In some embodiments, image analyzer 180 can be configured to receive generated topographical images and/or other suitable images from image generator 170 and visually recognize and identify one or more anomalies on a printed layer. In some embodiments this can be done by comparing the following to identify differences: actual features of a printed layer as obtained from a two-dimensional or three-dimensional topographical image, a detected print path map of the printed layer, and/or an image of the layer; and features of the printed layer, as specified in generated numerical code and/or a production design for the layer. In some embodiments, one or more artificial intelligence algorithms can be used to identify anomalies based on the differences. These anomalies can include, for example differences between an actual printed layer and production design and/or generated numerical code for the printed layer with respect to: the perimeter dimensions of the layer;”)
However the best combination of prior arts fail to expressly teach, for each 3D triangle of the received triangular mesh data of the 3D object evaluated as a reference triangle: identifying three adjacent triangles that share a side with the reference triangle; calculating a total perimeter value for the length of the perimeters of the three adjacent triangles; and assigning the reference triangle the total perimeter value; comparing the total perimeter values assigned to the 3D object to total perimeter values assigned to the reference object; and determining whether a match exists between the 3D object and the reference object based upon an amount of matching of the obtained and stored total perimeter values.
Therefore claim 11 is allowed.
Claims 12-15 are allowed by virtue of dependency.

Claims 2-5, 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 is objected to be allowed because the best combination of prior arts fails to expressly teach the limitation as a whole, “for each layer of each of the three orthogonal orientations: 
configuring a 3D printing application to print shell surfaces of the 3D object; 


Claim 3 is objected by virtue of dependency on claim 2.

Claim 4 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole,” response to determining insufficient matching between the obtained and stored perimeter length values: 
for each 3D triangle of the received triangular mesh data of the 3D object evaluated as a reference triangle: 
identifying three adjacent triangles that share a side with the reference triangle; 
calculating a total perimeter value for the length of the perimeters of the three adjacent triangles; and assigning the reference triangle the total perimeter value; comparing the total perimeter values assigned to the 3D object to total perimeter values assigned to the reference object; and determining whether a match exists between the 3D object and the reference object based upon an amount of matching of the obtained and stored total perimeter values.”

Claim 5 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole,, in response to determining insufficient matching between the obtained and stored perimeter length values: for each 3D triangle of the received triangular mesh data of the 3D object evaluated as a reference triangle, identifying three adjacent triangles that share a side with the reference triangle and any other triangles sharing a vertex with the reference triangle: calculating a total perimeter value for the length of the perimeters of the three adjacent triangles and any other triangles sharing a vertex; and assigning the reference triangle the total perimeter value; comparing the total perimeter values assigned to the 3D object to total perimeter values assigned to the reference object; and determining whether a match exists between the 3D object and the reference object based upon an amount of matching of the obtained and stored total perimeter values.”

Claim 7 is objected to be allowable because the best combination of prior arts fails to expressly teach the limitation as a whole, determining a first number of 3D triangles in the 3D object; determining a second number of 3D triangles in the reference object; scaling the 3D object in response to the percentage difference between the first and second numbers being above a threshold”.

Claim 9 is objected to be allowable because the best combination of prior arts further comprising: “at a first time, scanning a communication tower to obtain the first triangular mesh data; at a second time, scanning the communication tower to obtain a 

Claim 10 is objected to be allowable based on dependency on claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bachrach (US patent publication: 20140253550) [0025]  teaches slicing of a 3d model into layers.
Tran et al. (US patent Publication: 20190033827) [0018] teaches slicing of a model composed of mesh data into layers and 3d mesh data in STL or stereolithography format.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612